            Case 1:20-mc-00046-ALC Document 1 Filed 01/27/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

IN RE:

EX PARTE APPLICATION OF
KUWAIT PORTS AUTHORITY FOR AN                            Case No. __________
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. §1782


        EX PARTE APPLICATION OF THE KUWAIT PORTS AUTHORITY FOR AN
        ORDER TO CONDUCT DISCVOERY FOR USE IN FOREIGN PROCEEDINGS
                          PUSUANT TO 28 U.S.C. § 1782

           The Kuwait Ports Authority ("KPA"), pursuant to 28 U.S.C. § 1782 and Federal

Rules of Civil Procedure 26, 34, and 45, respectfully requests that this court grant an ex parte

order in the form attached as Exhibit 3 to the Declaration of Jonathan C. Cross ("Cross

Declaration") authorizing KPA to obtain certain limited discovery for use in a contemplated

litigation in the Cayman Islands. 1 In support of this Application, KPA submits a

Memorandum of Law, and attaches the sworn declarations with accompanying exhibits of (1)

Jonathan C. Cross; (2) Jennifer Fox; and (3) Yousef Al Sabah.




                    -remainder of page intentionally blank, signature page follows-




1
    See Cross Declaration, Exhibits 1-2.


                                                                                               1
       Case 1:20-mc-00046-ALC Document 1 Filed 01/27/20 Page 2 of 2




Dated: January 27, 2020


                                    Respectfully submitted,


                                      /s/ Joseph G. Falcone
                                     Joseph G. Falcone
                                     Jonathan C. Cross
                                     Steven B. Jacobs
                                     HERBERT SMITH FREEHILLS
                                     NEW YORK LLP
                                     450 Lexington Avenue, 14th Floor
                                     New York, NY 10017
                                     T: 917-542-7600
                                     joseph.falcone@hsf.com

                                     Attorneys for Applicant
                                     The Kuwait Ports Authority




                                                                        2
